Title: A Bill for the Relief of Military Pensioners, [19 December 1781]
From: Jefferson, Thomas
To: 


        
          [19 Dec. 1781]
        
        Whereas by the act of General assembly for establishing a board of Auditors the said board was authorized to allow pensions and sums in gross to a certain extent to officers and souldiers of the army or navy raised by act of general assembly and disabled in the service and to the widows of those slain or dying therein, which allowances having been made in paper currency have by the depreciation of that become inadequate to the benevolent purposes of the said act: Be it therefore enacted by the General assembly that all such allowances made or to be made shall be paiable in specie, the Auditors taking care that they be properly reduced where in consideration of such depreciation they shall have been made larger than they be when to be paid in specie.
      